Detailed Action 
1. 	This office action is in response to the communicated dated 24 February 2022 concerning application number 16/907,319 effectively filed on 22 June 2020. 

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Status of Claims 
3. 	Claims 1-4 and 6-23 are pending, of which claims 1, 3, and 14 have been amended; claim 5 has been cancelled; and claims 1-4 and 6-23 are under consideration for patentability. 

Response to Arguments
4. 	Applicant’s arguments dated 24 February 2022, referred to herein as “the Arguments”, have been fully considered but they are not persuasive. 
	Applicant argues that the prior art of record does not explicitly disclose or suggest wherein a normal direction the first piezoelectric sheet is different from a normal technical effects of the claimed invention. The technical effects consist of receiving the ultrasonic wave at an angle that alters the receiving amplitude and thus influences the biomedical signal processing (pages 10-11 of the Arguments). 
The Examiner respectfully submits that a person having ordinary skill in the art would have found it obvious to rearrange the directions of Alford’s piezoelectric sheets. As stated within the previous rejection, the piezoelectric sheets or films are attached onto each of the ultrasound transducers 56 ([0063, 0067]). Specifically, Alford teaches that the positions or orientations of the ultrasound transducers 56 can be rearranged on the wearable patch 30 / 50 to target different nerves ([0040, 0063, 0067]). This teaching suggests the claimed limitation, as changing the positions or orientations of the ultrasound transducers 56 would also affect the directions of the attached piezoelectric sheets. The advantage of such modification would provide different angles to emit and reflect ultrasound energy at the nerve tissues within the user’s bladder ([0039-0040]). Furthermore, this may allow for obtaining physiological or anatomical information from 

Claim Rejections - 35 USC § 103
5. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6. 	Claims 1-4, 6, 10, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Feinstein (US Patent No. 10,363,414 B1) in view of Alford et al. (US 2019/0269942 A1).
Regarding claims 1 and 14, Feinstein teaches a bladder urine volume monitoring system and method comprising ([abstract]):
 at least one ultrasound patch configured to be attached to a surface of an organism to detect a urine volume of a bladder (ultrasound sensor 16 which detects the level of fullness of a bladder [column 6 lines 34-38, column 7 lines 41-57, FIG. 4C]. The ultrasound sensor 16 may be disposed on one of the common pads 30 [column 10 lines 17-38]); 
5at least one muscle stimulation patch configured to be attached to the surface of the organism to stimulate a muscle of the bladder (the plurality of stimulating electrodes 18 which cause contraction of the bladder and relaxation of the urinary sphincter [column 7 lines 45-67, FIG. 4C]. The electrodes 18 may be disposed on one of the common pads 30 [column 10 lines 17-38]); and 

Feinstein does not explicitly teach wherein the at least one ultrasound patch comprises an ultrasound probe, and the ultrasound probe comprises: 
an upper casing; 
a lower casing; 
a first piezoelectric sheet disposed between the upper casing and the lower casing and configured to emit an ultrasonic wave based on driving of the control circuit; and
 a second piezoelectric sheet disposed between the upper casing and the lower casing and configured to collect a reflected wave corresponding to the ultrasonic wave and return a detection result corresponding to the reflected wave to the control circuit, wherein a normal direction of the first piezoelectric sheet is different from a normal direction of the second piezoelectric sheet.
The prior art by Alford is analogous to Feinstein, as they both teach the use of ultrasound patches in bladder treatment devices ([abstract, 0027]). 
Alford teaches wherein the at least one ultrasound patch comprises an ultrasound probe (the ultrasound patch 30 is positioned near the bladder and comprises 
an upper casing (power source 58 may be configured as a top backing material for the ultrasound transducers 56 [0063, FIG. 2B]); 
a lower casing (flexible interconnect element 54 may also be configured as a bottom backing material for the ultrasound transducers 56 [0063, FIG. 2B]);
20a first piezoelectric sheet disposed between the upper casing and the lower casing and configured to emit an ultrasonic wave based on driving of the control circuit (each of the plurality of ultrasound transducers 56 may include a piezoelectric material or a piezoelectric film for delivering ultrasound energy [FIGS. 2A-2B, 0067]. The ultrasound transducers 56 which comprise the piezoelectric films are disposed between the power source 58 and the flexible interconnecting element 54 [FIGS. 2A-2B]. As stated above, the power source 58 serves as top backing material and the flexible interconnecting element 54 serves as the bottom backing material for the ultrasound transducers 56 [0063, FIG. 2B]); and 
a second piezoelectric sheet disposed between the upper casing and the lower casing (each of the plurality of ultrasound transducers 56 may include a piezoelectric material or a piezoelectric film for delivering ultrasound energy [FIGS. 2A-2B, 0067]. The ultrasound transducers 56 which comprise the piezoelectric films are disposed between the power source 58 (top backing layer) and the flexible interconnecting element 54 (bottom backing layer) [FIGS. 2A-2B, 0063, 0067]), and configured to collect a reflected wave corresponding to the ultrasonic wave (each of the plurality of transducers which comprise the piezoelectric film can be selectively configured to either 
Alford does not explicitly teach wherein a normal direction of the first piezoelectric sheet is different from a normal direction of the second piezoelectric sheet.
The Examiner respectfully submits, as Alford teaches the use of piezoelectric sheets (piezoelectric films or materials [0067]), configuring the direction of the piezoelectric sheets as recited above would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Feinstein’s bladder device to comprise the ultrasound probes and piezoelectric sheets, as taught by Alford. The advantage of such modification will allow for receiving results of the reflected ultrasound signals for monitoring purposes. This is beneficial, as the results will show information concerning the patient’s physiological or anatomical state (see paragraphs [0072,0089] by Alford). 
Regarding claims 2 and 15, Alford teaches wherein the at least one ultrasound patch comprises a plurality of ultrasound probes (the ultrasound patch 30 is positioned near the bladder and comprises a plurality of ultrasound transducers or probes [0027, 0040, FIG. 1A]), wherein the ultrasound probes are adapted to be attached to different 
Regarding claim 3, Alford teaches the second piezoelectric sheet located on a same plane as the first piezoelectric sheet (each of the plurality of ultrasound transducers 56 comprise a piezoelectric material or piezoelectric film and are located on the same plane and may include a piezoelectric material or a piezoelectric film [FIGS. 2A-2B, 0067]). 
Regarding claim 4, Feinstein in view of Alford suggests the bladder urine volume monitoring system according to claim 3. Feinstein and Alford do not explicitly teach wherein the first piezoelectric sheet and the second piezoelectric sheet have a quasi-half-moon shape, a straight side of the first piezoelectric sheet faces a straight side of the second piezoelectric sheet, and a gap is presented between the first piezoelectric sheet and the second piezoelectric sheet.
The Examiner respectfully submits, as Alford teaches the use of piezoelectric sheets (piezoelectric films or materials [0067]), configuring the piezoelectric sheets as recited above would be a matter of changing the shape and rearranging the known elements without producing a new and unexpected result, with such matters having 
Regarding claims 6 and 16, Feinstein teaches wherein the at least one muscle stimulation patch emits a low-frequency wave based on driving of the control circuit to stimulate the muscle of the bladder (Feinstein teaches the use of an interference frequency which has the characteristics of a low frequency-stimulation [column 8 lines 42-51]. Furthermore, this interference frequency is applied to stimulate the bladder and the urinary sphincter [column 9 lines 14-24]).
Regarding claims 10 and 20, Alford teaches a portable electronic device configured to establish a communicative connection with the control circuit (interface device 34 [0053, 0080, 0084, FIG. 1]), wherein the portable electronic device controls the control circuit to cause the at least one ultrasound patch to emit an ultrasonic wave and obtain a reflected wave corresponding to the ultrasonic wave, to calculate the urine volume in the bladder based on the reflected wave (the interface device controls the ultrasound energy 32 delivered from the ultrasound patch 30 [0084, FIG. 1]. Furthermore, a reflected wave can be obtained from the ultrasound energy 32 to monitor the activity and/or size of the bladder 24 [0087, 0089-0090]). 

7. 	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Feinstein in view of Alford et al., further in view of Naitoh (US 2020/0001080 A1).
Regarding claims 7 and 17, Feinstein in view of Alford suggests the bladder urine volume monitoring system according to claim 1 and the bladder urine volume monitoring method according to claim 14. Feinstein and Alford do not explicitly teach wherein the 
The prior art by Naitoh is analogous to Feinstein, as they both teach devices for treating urinary dysfunctions ([abstract, 0001, 0020]). 
Naitoh teaches wherein the control circuit selectively drives the at least one muscle stimulation patch according to the urine volume 20in the bladder so as to suppress abnormal contraction of a detrusor muscle of the bladder ([0138]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify muscle stimulation patch suggested by Feinstein in view of Alford to suppress abnormal contractions of a detrusor muscle of the bladder, as taught by Naitoh. The advantage of stimulating the detrusor muscle will increase the user’s bladder capacity (see paragraph [0138] within the prior art by Naitoh).  

8. 	Claims 8, 11, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Feinstein in view of Alford et al. further in view of Pop et al. (US 2016/0120453 A1).
Regarding claims 8 and 18, Feinstein in view of Alford suggests the bladder urine volume monitoring system according to claim 1 and the bladder urine volume monitoring method according to claim 14. Feinstein and Alford do not explicitly teach wherein the control circuit comprises: 

The prior art by Pop is analogous to Feinstein, as they both teach bladder monitoring devices ([abstract]). 
Pop teaches wherein the control circuit comprises: 
a micro vibration motor disposed on the surface of the organism, wherein when the urine volume in the bladder reaches a normal urination threshold, the control circuit drives the micro vibration motor to notify the organism ([0076]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the control circuit suggested by Feinstein in view of Alford with a micro vibration motor, as taught by Pop. The advantage of such modification will alert the user to use the restroom to prevent the chance of an involuntary urination event from occurring (see the advantages on paragraph [0076] within the prior art by Pop). 
Regarding claims 11 and 21, Pop teaches wherein when the urine volume in the bladder reaches a normal urination threshold, the portable electronic device notifies a user ([0076, 0079]).

9. 	Claims 9, 13, 19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Feinstein in view of Alford et al., further in view of Bulut (US 2019/0069829 A1).
Regarding claims 9 and 19, Feinstein in view of Alford suggests the bladder urine volume monitoring system according to claim 1 and the bladder urine volume monitoring 
an accelerometer disposed on the surface of the organism and adapted to detect a movement of the organism, wherein 5when the organism is in a non-moving state, the control circuit performs a urine volume monitoring to selectively detect the urine volume of the bladder or selectively stimulate the muscle of the bladder, and when the organism is in a moving state, the control circuit suspends the urine volume monitoring.
The prior art by Bulut is analogous to Feinstein, as they both teach devices for monitoring a user’s bladder ([abstract, 0033]). 
Bulut teaches an accelerometer disposed on the surface of the organism and adapted to detect a movement of the organism (movement sensor 4 is an accelerometer [0035]), wherein 5when the organism is in a non-moving state, the control circuit performs a urine volume monitoring to selectively detect the urine volume of the bladder (the system can utilize the accelerometer to monitor urination activity when a user is only in a motionless state, such as sitting or standing still [0068]. Alternatively, the device can be optionally configured to only track urination activity while the user is walking [0067]), and when the organism is in a moving state, the control circuit suspends the urine volume monitoring (the system does not monitor urination while the user is moving [0068]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the bladder monitoring system suggested by Feinstein in view of Alford to only activate when the user is in a non-moving state by using an accelerometer, as taught by Bulut. The advantage of such 
Regarding claims 13 and 23, Bulut teaches wherein the portable electronic device is adapted to detect a movement of the organism (the smartphone has an accelerometer or movement sensor 4 [0043]), when the organism is in a non-moving state, the portable electronic device performs a urine volume monitoring to selectively detect the urine volume of the bladder (the system can utilize the accelerometer within the smartphone to only monitor urination activity when a user is in a motionless state, such as sitting or standing still [0068]. Alternatively, the device can be optionally configured to only track urination activity while the user is walking [0067]), and -23-File: 095378usfwhen the organism is in a moving state, the portable electronic device suspends the urine volume monitoring (the system does not monitor urination while the user is moving [0068]). 

 10. 	Claims 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Feinstein in view of Alford et al., Pop et al., and further in view of Lake et al. (US 2019/0019573 A1).  
Regarding claims 12 and 22, Feinstein in view of Alford and Pop suggests the bladder urine volume monitoring system according to claim 11 and the bladder urine volume monitoring method according to claim 21. Feinstein, Alford, and Pop do not explicitly teach wherein when the portable electronic device notifies the user, the portable electronic device further provides toilet 20location information to the user.
	 The prior art by Lake is analogous to Feinstein, as they both teach medical devices for evaluating physiological parameters of a patient’s bladder ([0273, 0301]). 

	Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the portable electronic device suggested by Feinstein in view of Alford and Pop to provide toilet location information to the user, as taught by Lake. The advantage of such modification will help guide a user to a nearby toilet when the user has to use the bathroom. 




Statement on Communication via Internet
11. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be 
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
12. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANKIT D TEJANI/Primary Examiner, Art Unit 3792